OPINION of the court, by
Ch. J. Boyle.
— This was an action off detinue for a slave. The declaration is not only liable to the objections taken to the declaration in the case of Price vs. Israel, but it is furthermore ob- , , - jectionable in not alleging either property or possession in the plaintiff. It avers indeed that the plaintiff was in right of his wife possessed of the mother of the slave in contest ; but it does not follow as a necessary conclusion of either law or fact, that he owned or possessed the child : nor is there any other fact alleged from which such an inference can be deduced.
The judgment must be reversed with costs, and the cause remanded that the plaintiff may have leave to amend and proceed de novo.